Resettled order of the Surrogate’s Court of the County of Kings granting proponent’s motion to the extent of directing a trial of the issues as to the status of the parties to this probate proceeding modified so as to limit the trial to the issue of the status of respondent Jean Korowitz as a person entitled to contest probate. As so modified, the order is affirmed, with $10 costs and disbursements to appellant, payable out of the estate. Appellant filed no objections on her own behalf and consented to withdrawal of the objections which she had interposed as general guardian of her infant children. The consent should have been accepted, leaving the said Jean Korowitz as the sole contestant, and there is no need to determine the right of persons to contest a proffered purported will if such persons offer no contest. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.